EXHIBIT 10.1

 

[image_003.gif]

A Delaware Limited Liability Company

4500 SW Kruse Way, Suite 170 w Lake Oswego, OR 97035

(503) 303-5100 w (855)-696-6887 w Fax (855) 696-8888

 

LOAN AND SECURITY AGREEMENT NUMBER 1020

 

DEBTOR:QUANTUMSPHERE, INC., a Nevada corporation (“Debtor”)

 

LENDER:NOVUS CAPITAL GROUP, LLC, a Delaware limited liability company (“Lender”)

 

THIS LOAN AND SECURITY AGREEMENT is made by and between Debtor and Lender in
consideration of the mutual agreements contained herein, the parties hereto
agree as follows:

 

SECTION 1.             definitions.

 

1.1                Defined Terms. As used in this Agreement the following terms
have the following defined meanings, unless the context otherwise requires (such
terms to be equally applicable to both singular and plural forms of the terms
defined):

 

“Agreement” means this Loan and Security Agreement, as the same may from time to
time be amended, modified, replaced or supplemented.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday under
the laws of the State of Oregon.

 

“Closing Date” means each date on which a Loan is made pursuant hereto.

 

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of Oregon.

 

“Collateral” means Debtor’s assets which are pledged to secure this Agreement
and include all of Debtor’s assets currently owned or hereafter acquired,
including, but not limited to, Debtor’s production and manufacturing equipment
and Intellectual Property and as identified on one or more Schedules that are
attached to or incorporated in this Agreement.

 

“Commencement Date” means the beginning of the contracted term under each Loan.
The Commencement Date of each Loan will be the 10th day of the month. If the
Disbursement Date occurs on or before the 10th of the month, the commencement
Date shall be the 10th day of the month in which the Disbursement Date occurred.
If the Disbursement Date occurs after the 10th of the month, the Commencement
Date shall be the 10th day of the month immediately following the Disbursement
Date.

 

“Commitment” means the obligation of Lender to make the Loans in the aggregate
principal amount specified in Section 2.1.

 

“Default” shall mean any event which with notice, lapse of time, or any further
condition, event or act would constitute an Event of Default.

 

Executable QSI Loan and Security Agreement   Page 1 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

“Disbursement Date” means the date on which the Note for each Loan is signed by
both Debtor and Lender and funds are disbursed under the terms of such Note.

 

“Disbursed Principal” means the original principal amount borrowed on each Loan.

 

“Draw Period” means the period of time from the date of this Agreement through
the earlier to occur of (i) January 15, 2015, or (ii) the occurrence of an Event
of Default.

 

“Event of Default” has the meaning set forth in Section 7.

 

“Financial Statements” means Debtor’s financial statements as filed with the
Securities and Exchange Commission, including, but not limited to, balance
sheets, profit and loss, and cash flow statements.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law (including any receivership or like proceeding),
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

“Interim Interest” means interest that is paid on the Disbursed Principal for
that period of time between the Disbursement Date and the Commencement Date.
Interim Interest shall be paid at a daily rate equal to the Interest Rate
divided by 365.

 

“Interest Rate” is a fixed per annum rate per each Loan equal to 15.50%.

 

“Liens” means liens, mortgages, security interests, pledges, title retentions,
charges, or other encumbrances of any kind whether voluntarily incurred or
arising by operation of law or otherwise on the Collateral.

 

“Loan” means each loan or credit extension made by Lender to Debtor pursuant to
each Note and this Agreement.

 

“Loan Documents” means this Agreement, the Notes, Supplements, Schedules, any
other security agreement or loan documents executed by Debtor in connection with
this Agreement, and any other agreement entered into, now or in the future, by
Debtor and Lender in connection herewith.

 

“Note” means each Promissory Note of Debtor evidencing a Loan, as described in
Section 2.2, substantially in the form of Exhibit A hereto, as the same may from
time to time be amended, modified, replaced or supplemented.

 

“Obligations” means (i) the aggregate unpaid principal amount of, and accrued
interest on, the Notes; (ii) all other obligations and liabilities of Debtor,
now existing or hereafter incurred, under, arising out of or in connection with
this Agreement, any Note, or any other Loan Document; and (iii) any and all
other present and future indebtedness, obligations and liabilities of any kind
whatsoever of Debtor to Lender, whether direct or indirect, joint or several,
absolute or contingent, liquidated or unliquidated, secured or unsecured,
matured or unmatured and whether originally contracted with Lender or otherwise
acquired by Lender or from time to time reduced and thereafter increased.

 

“Payment Due Date” shall be the 10th day of each month and the first scheduled
payment shall be due on the 10th day of the month immediately following the
Commencement Date.

 

Executable QSI Loan and Security Agreement   Page 2 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, estates, other
organizations and entities, and governmental agencies and political
subdivisions.

 

“Prepayment” means payment in full of the Loans prior to their maturities by
paying Lender an amount equal to the sum of i) all accrued interest, charges and
fees; ii) unpaid principal; and iii) any applicable Prepayment Premium.

 

“Prepayment Premium” means a charge paid by Debtor to Lender to terminate
Debtor’s Loan(s) within the first six months after the Commencement Date of any
Loan. The Prepayment Premium shall equal 1.50% of the Disbursed Principal.

 

“Supplement” means each Supplement executed and delivered by Debtor in
substantially the form of Exhibit B attached hereto.

 

1.2                Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles.

 

SECTION 2.             AMOUNT AND TERMS OF LOAN.

 

2.1                Commitment. Subject to the terms and conditions of this
Agreement, Lender agrees to make up to two Loans (“Tranche 1” and “Tranche 2”),
from time to time during the Draw Period, to Debtor in an aggregate principal
amount not to exceed One Million Dollars and 00/100 ($1,000,000.00). Each Loan
shall be for a principal amount of Five Hundred Thousand Dollars and 00/100
($500,000.00) and the conditions precedent for the granting of each Loan are
detailed in Exhibit A-1 (“Tranche 1”) and Exhibit A-2 (“Tranche 2”). The
obligation of Lender to make Loans hereunder shall terminate on the expiration
of the Draw Period. Debtor shall give Lender at least five (5) Business Days
prior written notice of the date and amount of each proposed Loan. No Loan which
is repaid may be reborrowed.

 

2.2                The Notes. Each Loan shall be evidenced by a Note of Debtor
substantially in the form of Exhibit A-1 and Exhibit A-2 hereto, with
appropriate insertions therein as to amounts, dates and interest rate, in each
case, as determined by Lender and as detailed hereunder. Debtor’s obligation to
repay the Notes and all other amounts payable hereunder is absolute and
unconditional under any and all circumstances and shall not be affected by any
circumstances of any character whatsoever. Each Note shall (i) be dated the date
on which the Loan evidenced thereby is made; (ii) be for the term specified in
such Note; and (iii) be stated to be paid in consecutive monthly installments of
principal plus interest, on the dates and in the amounts set forth in such Note.
The Notes (and the related Loans) may be prepaid in whole but not in part.

 

2.3                Use of Proceeds. Debtor shall use the proceeds of each Loan
solely as working capital and not for personal, family, or household purposes.

 

SECTION 3.             CONDITIONS OF BORROWING.

 

3.1                Conditions of Each Loan. Lender shall not be required to make
any Loan hereunder (including the initial Loan) unless on the Closing Date of
such Loan:

 

(a)                 Note. The Note evidencing such Loan and all related Loan
Documents shall have been duly executed and delivered to Lender.

 

(b)                 Insurance. Lender shall have received evidence satisfactory
to it that the Collateral used to secure such Loan is insured against loss,
theft, damage or destruction in an amount not less than the full replacement
value of the Collateral, with loss payable to Lender. At Lender’s request,
Debtor also shall provide and maintain primary comprehensive general all risk
liability insurance.

 

Executable QSI Loan and Security Agreement   Page 3 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

  

(c)                 Security Interest. All filings deemed necessary or desirable
by Lender to establish, protect, preserve and perfect its security interest in
the Collateral that is pledged as security for such Loan as a valid first
priority perfected security interest shall have been duly effected, and all
fees, taxes and other charges relating to such filings and recordings shall have
been paid by Debtor.

 

(d)                 Representations. (i) The representations and warranties
contained in this Agreement shall be true and correct in all respects on and as
of the date of the making of such Loan with the same effect as if made on and as
of such date; (ii) no Default or Event of Default shall be in existence on the
date of the making of such Loan or shall occur as a result of such Loan; and
(iii) the acceptance by Debtor of each Loan shall constitute a representation by
Debtor that the statements contained in clauses (i) and (ii) above are true and
correct on the date of such Loan.

 

(e)                 Other Documents and Information. Lender shall have received
from Debtor, in form and substance satisfactory to Lender, such other documents
and information as Lender shall reasonably request.

 

(f)                  Legal Matters. All legal matters with respect to and all
legal documents executed in connection with the transactions contemplated by
this Agreement shall be satisfactory to counsel for Lender.

 

(g)                 Default. No Default shall have occurred or will exist after
making such Loan.

 

3.2                Conditions of Tranche 1 Loan. Lender shall not be required to
make the Tranche 1 Loan hereunder unless Lender is in receipt of:

 

(a)                 Fully executed Loan Documents; and

 

(b)                 Perfected Security Interest (to occur upon the filing of a
financing statement on Form UCC-1 with the Nevada Secretary of State and the
California Secretary of State immediately prior to the wiring of the initial
Loan evidenced by the Note represented by Exhibit A-1 hereto).

 

3.3                Conditions of Tranche 2 Loan. Lender shall not be required to
make the Tranche 2 Loan hereunder unless:

 

(a)Debtor shall have raised additional equity of no less than Three Million
Dollars and 00/100 ($3,000,000.00)* on or before December 31, 2014 (the
“Additional Round”);

 

(i)* In the event Debtor raises a minimum of $2.5 million, but less than $3
million, in the Additional Round, Lender will review the circumstances of the
Additional Round and Debtor’s financial condition at the time of the Additional
Round and use its best efforts to amend the $3 million requirement;

 

(b)The payments on Tranche 1 shall have been paid as agreed; and

 

(c)Debtor may not be in default on any of its obligations with any of its
creditors.

 

SECTION 4.             REPRESENTATIONS AND WARRANTIES.

 

To induce Lender to enter into this Agreement and to make each Loan, Debtor
represents and warrants to Lender that:

 

Executable QSI Loan and Security Agreement   Page 4 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

4.1                      Organization. Debtor is a corporation duly organized or
formed, validly existing and in good standing under the laws of Nevada and is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified.

 

4.2                      Power and Authority. Debtor has full power, authority
and legal right to execute and deliver this Agreement and the Notes, to perform
its obligations hereunder and thereunder, to borrow hereunder and to grant the
security interest created by this Agreement.

 

4.3                      Consents and Permits. No consent of any other party,
and no consent, license, approval or authorization of, exemption by, or
registration or declaration with, any governmental body, authority, bureau or
agency is required in connection with (i) the execution, delivery or performance
by Debtor of this Agreement or the Notes; or (ii) the validity or enforceability
of this Agreement or the Notes.

 

4.4                      No Legal Bar. The execution, delivery and performance
by Debtor of this Agreement, the Notes and other Loan Documents do not and will
not violate any provision of any applicable law or regulation or of any
judgment, award, order, writ or decree of any court or governmental
instrumentality, will not violate any provision of the organizational documents
of Debtor and will not violate any provision of or cause a default under any
mortgage, indenture, contract, agreement or other undertaking to which Debtor is
a party or which purports to be binding upon Debtor or upon any of its assets,
and will not result in the creation or imposition of any lien on any of the
assets of Debtor other than the security interest intended to be created hereby.

 

4.5                      No Defaults. Debtor is not in default, and no event or
condition exists which, after the giving of notice or lapse of time or both,
would constitute an event of default, under any mortgage, indenture, contract,
agreement, judgment or other undertaking to which Debtor is a party or which
purports to be binding upon Debtor or upon any of its assets.

 

4.6                      Enforceability. This Agreement, and each Note or other
Loan Document Debtor is required to execute hereunder, when delivered, have been
duly authorized, executed and delivered by Debtor and constitute legal, valid
and binding obligations of Debtor enforceable in accordance with their terms.

 

4.7                      No Litigation. There is no action, suit, investigation
or proceeding pending or, to Debtor’s knowledge, threatened against or affecting
Debtor or any of its assets which could have an adverse effect upon the
Collateral or repayment of the Loans or a material adverse effect on the
business, operations or financial condition of Debtor.

 

4.8                      Taxes. Debtor has filed all Federal, state and local
income tax returns that are required to be filed, and has paid (or provided for
the payment of) all taxes as shown on said returns and all assessments received
by it to the extent that such taxes and assessments have become due, and Debtor
does not have any knowledge or any actual or proposed deficiency or additional
assessment in connection therewith. The charges, accruals and reserves on the
books of Debtor in respect of Federal, state and local taxes for all open years,
and for the current fiscal year, make adequate provision for all unpaid tax
liabilities for such periods.

 

4.9                     Financial Statements. All financial statements for
Debtor delivered to Lender are true and accurate as of the dates thereof, and
there has not been any adverse change in Debtor’s financial condition since the
date of the most recent financial statements submitted to Lender.

 

4.10                  Full Disclosure. No written representation, warranty or
other statement of Debtor in any certificate, agreement or other document given
to Lender, as of the date such representations, warranties, or other statements
were made, taken together with all such written certificates, agreements and
other document statements given to Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading.

 

Executable QSI Loan and Security Agreement   Page 5 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

SECTION 5.             COVENANTS.

 

Debtor covenants and agrees that from and after the date hereof and so long as
the Commitment or any Obligation is outstanding:

 

5.1                Notices. Debtor will give timely written notice to Lender of
(i) the occurrence of any Default or Event of Default; (ii) the commencement or
threat of any material litigation or proceedings affecting Debtor; and (iii) any
dispute between Debtor and any governmental authority or other Person that might
materially interfere with the normal business operations of Debtor.

 

5.2                Laws; Obligations; Operations. Debtor will (i) comply with
all laws in all material respects and duly observe and conform to all
requirements of any governmental authorities relating to the conduct of its
business or to its properties or assets, except for any such requirements for
which the results of non-compliance, individually or in the aggregate, would not
affect Debtor’s ability to perform its obligations under the Agreement or result
in a Lien upon any of the Collateral; (ii) maintain its existence as a legal
entity and obtain and keep in full force and effect all rights, franchises,
licenses and permits which are necessary to the proper conduct of its business;
and (iii) obtain or cause to be obtained as promptly as possible any
governmental, administrative or agency approval and make any filing or
registration therewith which at the time shall be required with respect to the
performance of its obligations under this Agreement or the operation of its
business.

 

5.3                Inspection. Lender or its authorized representative may
during normal business hours, subject to Debtor’s prior written consent based on
not less than ten (10) days advance notice, inspect the Collateral and the books
and records of Debtor related thereto.

 

5.4                Further Assurances. Debtor will promptly, at any time and
from time to time, at its sole expense, execute and deliver to Lender such
further instruments and other documents, and take such further action, as Lender
may from time to time reasonably request to further carry out the intent and
purpose of this Agreement and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of Lender hereby,
including, without limitation, any and all security agreements, assignments,
endorsements of certificates of title, and all other documents that Lender may
reasonably request, in form and substance satisfactory to Lender, to create,
perfect and continue to perfect or to better perfect the Lender’s Liens in the
Collateral. To the maximum extent permitted by applicable law, Debtor authorizes
Lender to execute any such Additional Documents in Debtor’s name and authorizes
Lender to file such executed Additional Documents in any appropriate filing
office. Debtor will pay or reimburse Lender for any and all reasonable fees,
costs and expenses of whatever kind or nature incurred in connection with the
creation, preservation and, upon the occurrence of an Event of Default which is
continuing, protection of Lender’s security interest in the Collateral.

 

5.5                No Disposition of Collateral. Without the prior written
consent of Lender, Debtor will not sell, convey, transfer, exchange, lease or
otherwise relinquish possession or dispose of any of the Collateral, except for
the sale of inventory in the normal course of Debtor’s business.

 

5.6                No Liens. Debtor will not create, assume or suffer to exist
any Lien of any kind upon the Collateral, even if junior in priority to Lender,
except for the security interest created hereby.

 

5.7                Insurance. Debtor shall maintain fire and other risk
insurance, public liability insurance, and such other insurance as Lender may
require with respect to Debtor’s properties and operations, in form, amounts,
coverages and with insurance companies acceptable to Lender. Debtor, upon
request of Lender, will deliver to Lender from time to time the policies or
certificates of insurance in form satisfactory to Lender, including stipulations
that coverages will not be cancelled or diminished without at least ten (10)
days prior written notice to Lender. Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender will not be impaired in
any way by any act, omission or default of Debtor or any other person. In
connection with all policies covering assets in which Lender holds or is offered
a security interest for the Loans, Debtor will provide Lender with such lender's
loss payable or other endorsements as Lender may require.

 

Executable QSI Loan and Security Agreement   Page 6 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

WARNING

 

Unless you (Debtor) provide us (Lender) with evidence of insurance coverage as
required by our agreements, we may purchase insurance at your expense to protect
our interest. This insurance may, but need not, also protect your interest. If
the collateral becomes damaged, the coverage we purchase may not pay any claim
you make or any claim made against you. You may later cancel this coverage by
providing evidence that you have obtained property coverage elsewhere.

 

You are responsible for the cost of any insurance purchased by us. The cost of
this insurance may be added to your loan balance. If the cost is added to your
loan balance, the interest rate on the underlying loan will apply to this added
amount. The effective date of coverage may be the date your prior coverage
lapsed or the date you failed to provide proof of coverage.

 

The coverage we purchase may be considerably more expensive than insurance you
can obtain on your own and may not satisfy any need for property damage coverage
or any mandatory liability insurance requirements imposed by applicable law.

 

5.8                No Changes in Debtor. Without the prior written consent of
Lender, which consent shall not be unreasonably withheld with respect to a
merger or asset sale, Debtor will not (i) enter into any merger or
consolidation; (ii) liquidate or dissolve; (iii) sell, transfer or otherwise
dispose of all or substantially all of its assets; (iv) change the form of
organization of its business or state of organization or formation; or (v)
without thirty (30) days prior written notice to Lender, change its name or its
chief place of business.

 

5.9                Financial Statements. Debtor will provide to Lender its
Financial Statements included in its 10-Q, 10-K and 8-K filings with the
Securities and Exchange Commission, consistent with SEC guidelines and within
ten (10) days after each filing.

 

SECTION 6.             SECURITY INTEREST.

 

6.1                Grant of Security Interest. As collateral security for the
prompt and complete payment and performance when due of all the Obligations and
to induce Lender to enter into this Agreement and make the Loans in accordance
with the terms hereof, Debtor hereby grants to Lender a senior security interest
in, all Debtor’s right, title and interest in and to the Collateral.

 

6.2                Filing of Financing Statements. Debtor authorizes Lender to
prepare and file any financing statement necessary or desirable to perfect
Lender’s security interest in the Collateral, and any continuation statement or
amendment with respect thereto, in any appropriate filing office. Debtor hereby
ratifies the filing of any financing statement filed without the signature of
Debtor prior to the date hereof.

 

6.3                Lender Appointed as Attorney-in-Fact. For so long as Debtor
has any financial obligations to Lender, Debtor hereby irrevocably makes,
constitutes, and appoints Lender (and any of Lender’s officers, employees, or
agents designated by Lender) as Debtor’s true and lawful attorney, with power to
(i) if Debtor refuses to, or fails timely to execute and deliver any of the
documents requested by Lender pursuant to Section 5.4, sign Debtor’s name on any
such document; and (ii) endorse Debtor’s name on any of its payment items that
may come into Lender’s possession. The appointment of Lender as Debtor’s
attorney, and each and every one of its rights and powers, being coupled with an
interest, is irrevocable.

 

Executable QSI Loan and Security Agreement   Page 7 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

SECTION 7.             EVENTS OF DEFAULT.

 

Each of the following shall constitute an event of default (“Event of Default”)
under this Agreement:

 

(a)                 Debtor shall fail to (i) make any payment of principal or
interest on any Loan when due or (ii) pay any other Obligation after the same
becomes due;

 

(b)                 Any representation or warranty made by Debtor in this
Agreement or in connection with any Loan, or by Debtor in any document,
certificate or financial or other statement now or hereafter furnished by Debtor
to Lender in connection with this Agreement, shall at any time prove to be
untrue or misleading in any material respect as of the time when made;

 

(c)                 Debtor shall fail to observe any covenant, condition or
agreement contained in Section 5;

 

(d)                 Debtor shall fail to observe or perform any other covenant,
condition or agreement contained in this Agreement or any other Loan Documents,
and such failure shall continue unremedied for a period of ten (10) days or
more;

 

(e)                 There is, under any agreement to which Debtor is a party, a
default in the payment or performance of any obligation to a Person resulting in
a right by such Person to accelerate the maturity of any indebtedness, realize
on any collateral, or terminate any agreement material to Debtor’s business;

 

(f)                  Debtor is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent, or Debtor or any subsidiary
of Debtor commences an Insolvency Proceeding;

 

(g)                 An Insolvency Proceeding shall have been commenced against
Debtor or any subsidiary of Debtor and is not dismissed or stayed within
forty-five (45) days after the commencement of such proceeding;

 

(h)                 Any material adverse change in the business, operations or
financial condition of Debtor occurs; or

 

(i)                   A change in ownership of forty-nine percent (49%) or more
of the stock or other equity interests in Debtor.

 

SECTION 8.             REMEDIES.

 

8.1                Termination: Acceleration. If an Event of Default specified
in Section 7(f) (only with respect to commencement of an Insolvency Proceeding)
or (g) shall occur, then the Commitment shall immediately terminate and the
Loans and all other Obligations shall become immediately due and payable without
any notice or other action by Lender. If any other Event of Default shall occur
and be continuing, then, and in any such event, Lender may, without any notice
or demand, (i) suspend or terminate forthwith the Commitment and (ii) declare
the Loans and all other Obligations to be immediately due and payable.

 

8.2                Additional Remedies. If an Event of Default shall occur and
be continuing, Lender may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a creditor, whether secured or unsecured, under the Code or under any other
applicable law. Without limiting the generality of the foregoing, Debtor agrees
that in any such event, Lender, without notice or demand of any kind (except the
notice specified below of the time and place of public or private sale) to or
upon Debtor or any other Person (all and each of which demands and notices are
hereby expressly waived), may forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
assign, transfer, give option or options to purchase or otherwise dispose of and
deliver the Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at any of Lender’s offices or elsewhere at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Lender shall have the right upon any such public sale or sales, to
the extent permitted by law, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in Debtor, which right or
equity is hereby expressly released. Lender shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization, disposition or
sale (after deducting all reasonable costs and expenses of every kind incurred
by Lender or incidental to the sale, disposition, care, safekeeping, preparation
for sale or otherwise of any or all of the Collateral or in any way relating to
the rights of Lender hereunder, including reasonable attorneys’ fees and legal
expenses) to the payment in whole or to part of the Obligations, in such order
as Lender may elect and only after so applying such net proceeds and after the
payment by Lender of any other amount required by any provision of law, shall
Lender account for the surplus, if any, to Debtor. To the extent permitted by
applicable law, Debtor waives all claims, damages, and demands against Lender
arising out of the repossession, retention or sale of the Collateral. Debtor
agrees that Lender need not give more than ten (10) days notice (which
notification shall be deemed given when mailed in accordance with Section 9.2)
of the time and place of any public sale or of the time after which a private
sale may take place and that such notice is reasonable notification of such
matters. Debtor shall be liable for any deficiency if the proceeds of any sale
or disposition of the Collateral are insufficient to pay the Obligations and all
other amounts to which Lender is entitled.

 

Executable QSI Loan and Security Agreement   Page 8 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

8.3                Cumulative Remedies. Lender’s rights and remedies under this
Agreement and the other Loan Documents are cumulative and may be exercised
singularly or concurrently. Lender has all rights and remedies provided under
this Agreement, the Code, by law, or in equity. Lender’s exercise of any right
or remedy is not an election, and no failure or delay on the part of Lender in
exercising any right, remedy, power or privilege hereunder or under any Note
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or thereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

8.4                Waiver by Debtor. Debtor hereby waives presentment, demand,
protest or any notice, except as expressly provided in Section 8 (to the extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral. To the extent permitted by the Code or other applicable law,
Debtor waives any rights now or hereafter conferred by statute or otherwise
which limit or modify any of Lender’s rights or remedies under this Agreement.

 

SECTION 9.             MISCELLANEOUS.

 

9.1                Joint and Several Obligations. If Debtor consists of more
than one person or entity, all Obligations of Debtor under this Agreement shall
be joint and several, and all references to Debtor shall mean each and every
Debtor.

 

9.2                Notices. All notices, requests and demands to or upon any
party hereto shall be deemed to have been duly given (i) three (3) Business Days
after being deposited in the United States mail, proper postage prepaid when
sent by registered or certified mail, addressed to such party as follows, or to
such other address as may be hereafter designated in writing by such party to
the other party hereto; (ii) as of the Business Day after the day delivered to a
nationally recognized overnight courier when delivered to such courier by sender
in timely fashion so as to permit next-day delivery; (iii) upon delivery, when
personally delivered; and (iv) upon dispatch when sent by facsimile machine with
confirmation of transmittal completion received by sender:

 

  Debtor: QUANTUMSPHERE, INC., a Nevada corporation     2905 Tech Center Drive  
  Santa Ana, CA 92705     Attention: Gregory L. Hrncir     Fax: (714) 545-6265

 

Executable QSI Loan and Security Agreement   Page 9 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

Lender:NOVUS CAPITAL GROUP, LLC, a Delaware Limited Liability Company
4500 SW Kruse Way, Suite 170
Lake Oswego, OR 98035
Attention: Jim Johnson
Fax: (855) 696-8888

 

9.3                Indemnity.

 

(a)                 Debtor agrees to pay, and to indemnify and save Lender
harmless from any and all taxes, including, without limitation, sales, use,
stamp and personal property taxes (other than any corporate income, capital,
franchise or similar taxes payable by Lender with respect to the payments made
to Lender hereunder) and all license, filing, and registration fees and
assessments and other charges, if any, which may be payable or determined to be
payable in connection with the execution, delivery and performance of this
Agreement or the Notes or any modification thereof.

 

(b)                 Debtor hereby further agrees to pay, indemnify, and hold
Lender harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, out-of-pocket
costs, expenses (including legal expenses) or disbursements of any kind or
nature whatsoever arising out of or relating to the Loan Documents or
transactions described therein, provided, that Debtor shall have no obligation
hereunder with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of Lender, as finally determined by a court of
competent jurisdiction.

 

9.4                Payment of Lender’s Costs. Debtor agrees to pay upon demand
all of Lender’s out-of-pocket expenses, including attorneys’ fees, incurred in
connection with the negotiation and preparation of the Loan Documents, including
any amendments or modifications thereto. If an Event of Default shall occur and
be continuing, Debtor agrees to reimburse Lender for its reasonable attorney’s
fees, court costs and collection costs, whether or not any litigation is
commenced by Lender, which are incurred by Lender to enforce or interpret any of
the Loan Documents or collect any Obligations due to Lender, including, without
limitation, (i) the reasonable costs and fees of a collection agency; and (ii)
attorney’s fees and costs incurred at trial, on appeal and in any mediation,
arbitration or bankruptcy proceeding. All such amounts shall, until paid by
Debtor to Lender, constitute Obligations of Debtor secured by the Collateral and
shall be payable on demand.

 

9.5                Expenditures by Lender. If not discharged or paid when due,
Lender may (but shall not be obligated to) discharge or pay any amounts required
to be discharged or paid by Debtor under this Agreement, including without
limitation all taxes, liens, encumbrances, and other claims, at any time levied
or placed on the Collateral. Lender also may (but shall not be obligated to) pay
all costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the highest rate applicable to the Obligations from the date
incurred or paid by Lender to the date of repayment and shall be payable on
demand. Any action by Lender hereunder shall not be construed as curing any
default so as to bar Lender from any remedy that it would otherwise have.

 

9.6                Survival of Representations and Warranties. All
representations and warranties made in this Agreement and any certificates
delivered pursuant hereto or thereto shall survive the execution and delivery of
this Agreement and the making of the Loans hereunder, and the agreements
contained in Section 9.3 shall survive payment of the Notes.

 

9.7                Amendment; Waivers. No provision of this Agreement, the
Notes, or any related agreements, may be amended or modified in any way, nor may
noncompliance therewith be waived, except pursuant to a written instrument
executed by Lender and Debtor.

 

Executable QSI Loan and Security Agreement   Page 10 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

9.8                Counterparts. This Agreement may be executed by the parties
hereto on any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument. Executed counterparts may be
transmitted between Debtor and Lender as i) documents bearing original
signatures sent via mail or overnight express, ii) facsimile, or iii) PDF copies
sent electronically and all executed counterparts, no matter how transmitted
shall be legally binding on both Debtor and Lender.

 

9.9                Headings. The headings of the Sections and paragraphs are for
convenience only, are not part of this Agreement and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

 

9.10            Successors or Assigns. This Agreement shall be binding upon and
inure to the benefit of Debtor and Lender and their respective successors and
assigns, except that Debtor may not assign or transfer its rights or any
interest hereunder.

 

9.11            Entire Agreement. This Agreement, including all Notes,
Supplements, Schedules and Loan Documents related hereto, contain the complete,
final and exclusive statement of the terms of the agreement between Lender and
Debtor relating to the transactions hereby contemplated.

 

9.12            Choice of Law and Venue; Jury Trial Waiver.

 

(a)                    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON,
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.

 

(b)                    DEBTOR IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION
OF ANY STATE OR FEDERAL COURT IN THE STATE OF OREGON) WITH VENUE IN CLACKAMAS
COUNTY, OREGON; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
AGAINST DEBTOR OR THE COLLATERAL IN CALIFORNIA. EACH OF THE PARTIES HERETO
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS. EACH OF THE PARTIES HERETO HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT THE
ADDRESS SET FORTH HEREIN, AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

(c)                    DEBTOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. DEBTOR AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

9.13            Correction of Loan Documents. Lender may correct patent errors
and fill in any blanks in the Loan Documents consistent with the agreement of
the parties.

 

Executable QSI Loan and Security Agreement   Page 11 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

9.14            Severability; Intent to Limit Charges to Maximum Lawful Rate. If
a court of competent jurisdiction finds any provision of this Agreement or other
Loan Documents to be invalid or unenforceable as to any person or circumstance,
such finding shall not render that provision invalid or unenforceable as to any
other persons or circumstances. If feasible, any such offending provision shall
be deemed to be modified to be within the limits of enforceability or validity;
however, if the offending provision cannot be so modified, it shall be stricken
and all other provisions of this Agreement in all other respects shall remain
valid and enforceable. In no event shall the interest rate or rates payable
under the Notes, plus any other amounts paid in connection herewith or
therewith, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable.

 

9.15            Time is of the Essence. Time is of the essence in the
performance of this Agreement.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US (LENDER)
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the ____ day of June, 2014.

 

 

Agreed and consented to by

 

LENDER: DEBTOR:

 

NOVUS CAPITAL GROUP, LLC, QUANTUMSPHERE, INC.,

a Delaware limited liability company a Nevada corporation

 

LENDER:   DEBTOR:           NOVUS CAPITAL GROUP, LLC,   QUANTUMSPHERE, INC., a
Delaware limited liability company   a Nevada corporation           By:     By:
/s/ Kevin D. Maloney Name:        Name:    Kevin D. Maloney Title:     Title:
President and CEO

  

Executable QSI Loan and Security Agreement   Page 12 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

EXHIBIT A- 1

 

- SAMPLE -

 

Promissory Note Number 01

 

Hereby made a part of Loan and Security Agreement Number 1020

 

AMOUNT: $ 500,000.00     DEBTOR: QUANTUMSPHERE, INC., a Nevada corporation
(“Debtor”) LENDER: NOVUS CAPITAL GROUP, LLC, a Delaware limited liability
company (“Lender”)

 

FOR VALUE RECEIVED, Debtor promises to pay to the order of Lender, at such
address as Lender may designate by notice to Debtor, in lawful money of the
United States, the principal sum of Five Hundred Thousand Dollars and 00/100
($500,000.00) together with interest, calculated at 15.50% per annum, in
thirty-six (36) consecutive monthly installments (principal and interest) of not
less than Seventeen Thousand Four Hundred Fifty-five Dollars and 34/100
($17,455.34) each, beginning on August 10, 2014 and continuing on the same day
of each month thereafter through and including July 10, 2017.

 

A documentation fee of Five Thousand Dollars and 00/100 ($5,000.00) will be
deducted from the proceeds of the Loan.

 

This Note is one of the Notes referred to in the Loan and Security Agreement
Number 1020 between Debtor and Lender (as the same may from time to time be
amended, supplemented or otherwise modified, the “Agreement”), is secured as
provided in the Agreement, and is subject to the terms and provisions thereof.
Capitalized terms used herein shall have the respective meanings given them in
the Agreement unless otherwise defined herein or unless the context otherwise
requires.

 

If a payment is more than ten (10) days late, Debtor will be assessed a late fee
and charged five percent (5%) of such payment.

 

Upon the occurrence and continuance of any one or more of the Events of Default
specified in the Agreement, the amounts then remaining unpaid on this Note,
together with any interest accrued, may be declared to be (or, with respect to
certain Events of Default, automatically shall become) immediately due and
payable in the sum of all existing delinquent and accrued interest, late fees
and charges plus the remaining unpaid principal due under the Note. Interest
shall accrue on the accelerated balance at the lesser of eighteen percent (18%)
per annum or the highest rate allowed under applicable law.

 

In the event that Lender or any holder of this Note shall institute any action
for the enforcement or the collection of this Note, there shall be immediately
due and payable, in addition to the unpaid balance hereof, all costs and
expenses of such action, including reasonable attorneys’ fees and costs, whether
incurred at trial, on appeal or in any bankruptcy proceeding.

  

- SAMPLE -

 

Executable QSI Loan and Security Agreement   Page 13 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

- SAMPLE -

 

Debtor and any other person who signs or endorses this Note, to the extent
allowed by law, waive presentment, demand for payment, protest and notice of
dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew, or extend (repeatedly and for any length of
time) this loan, or release any party or collateral; fail to realize upon or
perfect Lender’s security interest in the collateral; or take any other action
deemed reasonably necessary by Lender without the consent of or notice to
anyone. If Debtor consists of more than one person or entity, all obligations of
Debtor herein shall be joint and several.

 

This Promissory Note is dated this ____ day of June, 2014.

 

LENDER:   DEBTOR:           NOVUS CAPITAL GROUP, LLC,   QUANTUMSPHERE, INC., a
Delaware limited liability company   a Nevada corporation           By: - SAMPLE
-   By: - SAMPLE - Name:        Name:    Kevin D. Maloney Title:     Title:
President and CEO

 

- SAMPLE -

 

Executable QSI Loan and Security Agreement   Page 14 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

EXHIBIT A- 2

 

- SAMPLE -

 

Promissory Note Number 02

 

Hereby made a part of Loan and Security Agreement Number 1020

  

Conditions precedent to funding. Lender shall be under no obligation to enter
into this Promissory Note Number 02 unless:

 

(a)Debtor shall have raised additional equity of no less than Three Million
Dollars and 00/100 ($3,000,000.00)* on or before December 31, 2014 (the
“Additional Round”);

 

(i)* In the event Debtor raises a minimum of $2.5 million, but less than $3
million, in the Additional Round, Lender will review the circumstances of the
Additional Round and Debtor’s financial condition at the time of the Additional
Round and use its best efforts to amend the $3 million requirement.

 

(b)The payments on Tranche 1 shall have been paid as agreed; and

 

(c)Debtor may not be in default on any of its obligations with any of its
creditors.

 

 

  

AMOUNT: $ 500,000.00     DEBTOR: QUANTUMSPHERE, INC., a Nevada corporation
(“Debtor”) LENDER: NOVUS CAPITAL GROUP, LLC, a Delaware limited liability
company (“Lender”)

 

FOR VALUE RECEIVED, Debtor promises to pay to the order of Lender, at such
address as Lender may designate by notice to Debtor, in lawful money of the
United States, the principal sum of Five Hundred Thousand Dollars and 00/100
($500,000.00) together with interest, calculated at 15.50% per annum, in
thirty-six (36) consecutive monthly installments (principal and interest) of not
less than Seventeen Thousand Four Hundred Fifty-five Dollars and 34/100
($17,455.34) each, beginning on March 10, 2015 and continuing on the same day of
each month thereafter through and including February 10, 2018.

 

A documentation fee of Five Thousand Dollars and 00/100 ($5,000.00) will be
deducted from the proceeds of the Loan.

 

This Note is one of the Notes referred to in the Loan and Security Agreement
Number 1020 between Debtor and Lender (as the same may from time to time be
amended, supplemented or otherwise modified, the “Agreement”), is secured as
provided in the Agreement, and is subject to the terms and provisions thereof.
Capitalized terms used herein shall have the respective meanings given them in
the Agreement unless otherwise defined herein or unless the context otherwise
requires.

 

Executable QSI Loan and Security Agreement   Page 15 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

- SAMPLE -

 

- SAMPLE -

 

If a payment is more than ten (10) days late, Debtor will be assessed a late fee
and charged five percent (5%) of such payment.

 

Upon the occurrence and continuance of any one or more of the Events of Default
specified in the Agreement, the amounts then remaining unpaid on this Note,
together with any interest accrued, may be declared to be (or, with respect to
certain Events of Default, automatically shall become) immediately due and
payable in the sum of all existing delinquent and accrued interest, late fees
and charges plus the remaining unpaid principal due under the Note. Interest
shall accrue on the accelerated balance at the lesser of eighteen percent (18%)
per annum or the highest rate allowed under applicable law.

 

In the event that Lender or any holder of this Note shall institute any action
for the enforcement or the collection of this Note, there shall be immediately
due and payable, in addition to the unpaid balance hereof, all costs and
expenses of such action, including reasonable attorneys’ fees and costs, whether
incurred at trial, on appeal or in any bankruptcy proceeding.

 

Debtor and any other person who signs or endorses this Note, to the extent
allowed by law, waive presentment, demand for payment, protest and notice of
dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew, or extend (repeatedly and for any length of
time) this loan, or release any party or collateral; fail to realize upon or
perfect Lender’s security interest in the collateral; or take any other action
deemed reasonably necessary by Lender without the consent of or notice to
anyone. If Debtor consists of more than one person or entity, all obligations of
Debtor herein shall be joint and several.

 

This Promissory Note is dated this ____ day of ________, 201_.

 

LENDER:   DEBTOR:           NOVUS CAPITAL GROUP, LLC,   QUANTUMSPHERE, INC., a
Delaware limited liability company   a Nevada corporation           By: - SAMPLE
-   By: - SAMPLE - Name:        Name:    Kevin D. Maloney Title:     Title:
President and CEO

 

- SAMPLE -

 

Executable QSI Loan and Security Agreement   Page 16 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

EXHIBIT B

 

Supplement Number 1

 

Hereby made a part of Loan and Security Agreement Number 1020

 

and Promissory Note Number 01

 

DEBTOR: QUANTUMSPHERE, INC., a Nevada corporation (“Debtor”)     LENDER: NOVUS
CAPITAL GROUP, LLC, a Delaware Limited Liability Company

 

This Supplement is executed and delivered by Debtor pursuant to the terms of a
Loan and Security Agreement Number 1020 between Debtor and Lender, as the same
may from time to time be amended, supplemented or otherwise modified (the
“Agreement”). Capitalized terms used herein shall have the respective meanings
given them in the Agreement unless otherwise defined herein or unless the
context otherwise requires.

 

1.Debtor hereby affirms that (i) the representations and warranties set forth in
Section 4 of the Agreement are true and correct in all material respects as of
the date hereof; and (ii) no Default or Event of Default has occurred and is
continuing.

 

2.Upon the funding thereof, Debtor hereby affirms that Lender will have made a
Loan to it, which Loan is evidenced by a Note, in the principal amount of Five
Hundred Thousand Dollars and 00/100 ($500,000.00).

 



LENDER:   DEBTOR:           NOVUS CAPITAL GROUP, LLC,   QUANTUMSPHERE, INC., a
Delaware limited liability company   a Nevada corporation           By:     By:
/s/ Kevin D. Maloney Name:        Name:    Kevin D. Maloney Title:     Title:
President and CEO Date:     Date: June 19, 2014

 

 



 

Executable QSI Loan and Security Agreement   Page 17 of 18       Confidential
K.M.   (signer’s initials)

 



 

 

 

SCHEDULE TO LOAN AND SECURITY AGREEMENT NUMBER 1020

 

DESCRIPTION OF COLLATERAL:

 

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including, but not limited
to: accounts receivable, notes receivable, contract rights, drafts, instruments
and chattel paper, whether tangible or electronic, equipment, machinery,
furniture, fixtures, tools and supplies, inventory, general intangibles, deposit
accounts, investment property, securities, financial assets, customer lists, and
the proceeds thereof. Collateral shall include copyrights, patents, trademarks,
or goodwill associated with trademarks of Debtor, and includes any proceeds
arising from the disposition of any interest in the foregoing.

 

LENDER:   DEBTOR:           NOVUS CAPITAL GROUP, LLC,   QUANTUMSPHERE, INC., a
Delaware limited liability company   a Nevada corporation           By:     By:
/s/ Kevin D. Maloney Name:        Name:    Kevin D. Maloney Title:     Title:
President and CEO Date:     Date: June 19, 2014

  

Executable QSI Loan and Security Agreement   Page 18 of 18       Confidential
K.M.   (signer’s initials)

 



 

 